DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Claim Status and Formal Matters
This action is in response to papers filed 3/5/2021.
Claims 2-3, 10-15, 20-21 are pending.
Claims 10-11 have  been amended.
Applicant's election with traverse of group 7, claims 10 -11 in the reply filed on 5/13/20 is acknowledged.  The traversal is on the ground(s) the response asserts art of Stigaliani and Simpson do not teach growth to blastocytes.  This is not found persuasive because as claim 1 recites, “) obtaining a sample of cell-free media in which an embryo was grown in vitro from the 4-10 blastomeres stage to the blastocyst stage of development, wherein the sample comprises cell-free embryonic DNA (cfeDNA).”  The broadest reasonable interpretation  of the recitation is obtaining a cell-free media sample from time between the 4-10 blastomere stage and the blastocysts stage.”  
Claims 2-3, 5-9, 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/20.
	Claims 10-11, 20-21  are being examined as they relate methods of optimizing likelihood of birth are being examined.
Priority
	The instant application was filed 01/22/2018 is a national stage entry of PCT/US16/44297 having an international filing date: 07/27/2016 and claims priority from provisional application 62197449, filed 07/27/2015.
Information Disclosure Statement
The listing of references in the specification (0055-0118, for example) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zech (WO2013/116889), Assou ( Medical Hypothesis (2014) pages 506-508), Palini ( Reproductive BioMedicine Online (2013) volume 26, pages 603-610).  
The instant claims require obtaining cell free media sample having embryonic DNA from an embryo which has grown from 4-10 blastomere stage to a blastocyst stage, amplifying DNA, analyzing DNA to determine copy number variations or suspected genetic abnormalities relative to a reference sample, determining the presence or absence of genetic abnormality, selecting the embryo, and implanting the selected embryo into the uterine cavity.  
The specification provides no definition of cell-free media or blastocyst.  The broadest reasonable interpretation of anything that can be considered a cell free fluid. 
The specification in 0009 teaches the blastocyst stage is day 5 or 6.
All references to the teachings of Zech are to the USPGPUB 2015/0031030, which is the national stage entry of the WO document and thus is an exact translation.

Zech teaches, “[0015] The objective of the invention is achieved independently by a method for analyzing fetal nucleic acids from the supernatant of the culture medium of fetal cells cultures of in vitro fertilization comprising the steps: a) extracting cell-free supernatant containing fetal nucleic acid from the in vitro fertilization culture medium from the culture vessel used for cultivating the fertilized egg cell, b) enriching the fetal nucleic acids contained in the supernatant and c) performing an analysis of the nucleic acids present in the cell-free supernatant, and by a method for analyzing fetal nucleic acids from the fluid surrounding the embryo within the zona pellucida, the blastocoel or the blastocyst cavity comprising the steps: a) extracting the cell-free fluid containing fetal nucleic acid from the fluid surrounding the embryo within the zona pellucida, the blastocoel or the blastocyst cavity of the blastula or blastocyst, b) enriching the nucleic acid contained in that fluid surrounding the embryo within the zona pellucida, or the fetal nucleic acids contained in the blastocoel or blastocyst cavity and c) performing an analysis of the nucleic acids present in the cell-free supernatant.”
Zech teaches, “[0017] It has shown to be advantageous in the method according to the invention that no cellular components have to be removed. By means of the non-invasive preimplantation diagnosis fetal chromosomal aneuploidies, monogenetic diseases, the sex, blood group and HLA typing etc. can be established. Fetal aneuploidies is copy number variation.

Zech teaches, “0026] The analysis of fetal nucleic acids can comprise a method selected from a group containing sequencing, amplification and in situ hybridization, in particular fluorescence in situ hybridization, whereby a meaningful result is provided rapidly and it is possible to make a decision about the fate of the embryo prior to embryo transfer.”
Zech teaches, “[0006] However, evidence of fetal DNA in the maternal blood plasma does not enable the molecular genetic analysis of the embryo during in vitro fertilization (IVF) prior to transferring the embryo into the uterus of the mother. 
Assou teaches, “We hypothesize that cell-free nucleic acids, which are released by embryos in the culture medium during the IVF procedure, could be used for genetic screening.” (abstract).  
Assou teaches, “First of all, we need to determine whether (i) cell-free DNA (cfDNA) is present and can be quantified in samples of culture medium of day 3 embryos and day 5/6 blastocysts prior to transfer; and whether (ii) such cfDNA can be used to detect embryo-specific sequences. As a proof of concept, we first target genes that are specific for the Y chromosome in order to determine the embryo sex. To this aim, culture medium samples were amplified using a quantitative polymerase chain reaction (PCR)-based method that we developed to analyze circulating cfDNA [6]. In line with recent work showing the presence of both nuclear and mitochondrial DNA in embryo culture medium samples [7], we confirmed that significant amount of cfDNA can 
Assou teaches, “ We then investigated the possibility of using the cfDNA present in different drops of embryo culture medium to sex embryos by amplifying TSPY1, the Y chromosome specific gene. The ALU repeated sequence was used as a control (Fig. 2). As expected, TSPY1 sequence was detected only in some samples (D1) but not in others (D2). We show unambiguously that the difference relies only on sex difference as TSPY is detected in cells that XY (human foreskin fibroblasts) but not in XX cells (human cumulus cells from the mother). In contrast ALU sequences are detected in all the samples regardless of their origin. These findings confirm that (i) cfDNA is present in the culture medium of pre-implantation embryos and (ii) that it can be used to assess the sex of the embryo.” (Top 1st column, page 507)  Assou teaches detection of sex of the embryo by amplification of cfDNA or recovery of cell free DNA.  
Assou teaches, “The presence of deleterious alleles for the most common and serious X-linked disorders, such as Duchenne muscular dystrophy [8] and hemophilia [9,10], will then be tested only in XY embryos. We strongly believe that this methodology for PGD of sex-linked diseases is within reach. Its extension to the detection of autosomal dominant disorders, such as myotonic dystrophy and Huntington’s disease [11], should be straightforward. Finally, thanks to the development of single-molecule droplet-based PCR and next generation genome sequencing to 
Assou teaches, “We hypothesize that biomarkers to be used for PGD purposes may be identified in cell-free nucleic acids released in the culture medium by embryos during IVF procedures (Fig. 1).” (page 506, 2nd column)
Assou thus teaches obtaining cell free culture media for an embryo of 5-6 days (blastocysts stage according to specification), amplifying the DNA, assaying or recovering the DNA, suggests for the detection of genetic disease and use of this during an IVF procedures.
Assou further suggests the detection of genetic disease by next generation sequencing, but does not teach repeating until no mutation of chromosomal  or explicitly placing in a uterine cavity.
Palini teaches detection of genomic DNA in human blastoceole fluid (abstract title).  Palini teaches, “This opens up the possibility of screening embryos from couples carrying an X-linked disorder to identify male embryos at high risk of disease. The application of whole-genome amplification technologies to fluid samples is also shown to be feasible, potentially allowing more comprehensive genetic tests. As proof of principle, microarray comparative genomic hybridization was attempted to confirm the sex of embryos as well as detect several aneuploidies” (abstract).  Palini teaches , “This method allowed determination of embryo sex (X and Y chromosome copy number) and detection of aneuploidy” (page 605, 1st paragraph). Palini teaches, “microarray CGH st column).
Palini teaches, “In fact, further studies are required to validate this approach and to evaluate its diagnosis rate, with respect to current techniques involving embryo biopsy. If this approach turns out to be feasible, potential risks associated with embryo biopsy (Kirkegaard et al., 2012, Labonte, 2012) could be reduced.”(page 609, 21nd column top). Thus Palini teaches his method is without a biopsy of an embryo.
The art of Zech, Assou and Pailini suggests the detection of genetic disease by next generation sequencing, but does not teach repeating until no mutation of chromosomal  or explicitly placing in a uterine cavity.
However, Zech Teaches, “Preferably, the cell-free fetal DNA/RNA is analyzed on days 3 to 5 of the in vitro culture, as at this time there is already sufficient fetal DNA/RNA of the embryo in the cell culture supernatant of the in vitro cell culture in order to obtain a reliable result from the analysis and also the result is available before the transfer of the embryo into the uterus of the mother.”(0021)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a cell-free fluid sample comprising cell free DNA, amplifying the DNA obtained, assaying the DNA obtained from the sample, analyzing copy number of a chromosome, repeating the steps until identifying an embryo without a copy number variation (aneuploidy) to implant in a uterine cavity.  The artisan would be motivated as the art suggest the use cell free DNA to according, “Pre-implantation genetic diagnosis (PGD) is a powerful clinical tool to identify embryos with or at risk of specific genetic diseases before implantation in utero 
With regards to claim 21, Palini teaches , “This method allowed determination of embryo sex (X and Y chromosome copy number) and detection of aneuploidy” (page 605, 1st paragraph).
Response to Arguments
The response traverses the rejection by reviewing the represtenatives opinion of the claim on pages 5-6 of the response.
The response on page 5 further asserts, “the Office Action alleges that the "specification provides no definition of cell- free media or blastocyst." The Office Action then asserts that the "broadest reasonable interpretation of [cell-free media is] anything that can be considered a cell free fluid." This assertion that the specification lacks such definitions appears to overlook, for example, paragraph [0012] of the specification at page 3, which discusses and defines blastocysts. “  This argument has been thoroughly reviewed but is not considered persuasive as paragraph 0012 recites, “0012] Embryos have a predictable progression in vitro from a mature egg ready for  fertilization to a blastocyst. Typically, a mature egg, retrieved on day 0, demonstrates  evidence of fertilization by day 1 (2 pronuclei). By day 2, an embryo has divided into 2-6 cells  called blastomeres. By day 3, an embryo divides into 4-10 blastomeres, with 8 being  average 
MPEP 2111 states:
The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”

  MPEP 2111.01 states

Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.
The response continues by asserting, “The phrase "anything that can be considered cell free fluid" overlooks the plain meaning of the words of claim 10: "cell-free media in which an isolated embryo was grown in vitro from the 4-10 blastomeres stage to the blastocyst stage of development". The Examiner's term "cell free fluid" implies an inappropriately broader meaning than the recited culture media in which an isolated embryo was grown from the 4-10 blastomeres stage to the blastocyst stage of development. Notably, this language explicitly recited in claim 10 would not encompass, 
Further “Palini teaches, “In fact, further studies are required to validate this approach and to evaluate its diagnosis rate, with respect to current techniques involving embryo biopsy. If this approach turns out to be feasible, potential risks associated with embryo biopsy (Kirkegaard et al., 2012, Labonte, 2012) could be reduced.”(page 609, 21nd column top)..  Thus the context of this suggests that embryo biopsy is different than the teachings of Palini.

The response continues by asserting, “One cannot assume that enough DNA was obtained by Assou, or whether the quality of DNA would have allowed for accurate amplification for aneuploidy screening.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely require amplification and detection of  a chromosomal abnormality and require no specific requirement of accuracy.  Further the response asserts the quality and quantity of DNA is merely arguments of counsel that have not been substantiated by evidence.  
First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the 
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration.  In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960).  Affidavits and declarations submitted under  37  CFR 1.132 and other evidence traversing rejections are considered timely if submitted:
(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
It is noted the instant claims provide no specific limitations which overcome the deficiency alleged of the cited prior art.  
The response continues by asserting, “Aspiration of blastocoele fluid involves putting a needle into the center of the embryo (into the blastocoele) at the blastocyst stage.”  This argument has been thoroughly reviewed but is not considered persuasive as Palini teaches, “In fact, further studies are required to validate this approach and to 
The response returns to argument about the amount of DNA to be able to  perform “complete ploidy” analysis.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require “complete ploidy” analysis, but analyzing copy number variations in a sample which broadly encompasses the amplification of a single gene or portion of a chromosome.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zech (WO2013/116889), Assou ( Medical Hypothesis (2014) pages 506-508), Palini ( Reproductive BioMedicine Online (2013) volume 26, pages 603-610)  as applied to claim 10 and 21 above, and further in view of Bielorai (American Journal of Hematology (2004) volume 397-399)..
The teachings of Zech, Assou and Palini render obvious methods of isolating DNA from media from blastomere growing to blastocyst and detecting copy number variations or aneuploidy for genetic diagnosis preimplantation of an in vitro fertilized embryo.
Zechy, Assou and Palini do not expressly teach a deletion, duplication or mutation associated with morbidity of mortality.
st column).  Bielorai teaches PGD had a first live birth in 1992 for cystic fibrosis and since then has been used for genetic disorders including Tay-Sachs disease, sickle cell anemia, thalassemia, and phenylketonuria as well as for diagnosis for cancer predisposition (p53 tumor suppressor gene) (page 397-top 398).  Bielorai teaches, “They attempted PGD for Fanconi anemia combined with HLA-typing of the embryo in order to have an unaffected child who could serve as a potential donor.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine mutations associated with morbidity or mortality in the methods of  Zech, Assou and Palini.  The artisan would be motivated to detect mutations associated with negative outcomes to avoid the need to terminate a pregnancy.  The artisan would have a reasonable expectation of success as the artisan is detecting known mutations in known samples.
Response to arguments
The response traverses the rejection asserting the independent claim is not obvious over the art and the reference for the dependent claim does not overcome these deficiencies.  This argument is not persuasive for the reasons of record.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zech (WO2013/116889),Assou ( Medical Hypothesis (2014) pages 506-508), Palini ( Reproductive BioMedicine Online (2013) volume 26, pages 603-610)  as applied to 10 and 21 above, and further in view of Van Royen (Human Reproduction (1999) volume 14, pages 2345-2349) .
The teachings of Zech, Assou and Palini render obvious methods of isolating DNA from media from blastomere growing to blastocyst and detecting copy number variations or aneuploidy for genetic diagnosis preimplantation of an in vitro fertilized embryo.
While Assou teaches investigating cfDNA in different drops of embryo culture media(page 507, 1st column, top), Assou does not expression teach isolating embryos by placing in different culture media.
However, Van Royen teaches, “On day 1, oocytes were examined for the appearance of two pronuclei and up to 10 fertilized oocytes were cultured together in a 10 μl droplet Ménézo B2 under oil. On day 2, embryos were rinsed and transferred to individual 10 μl droplets of Medi-Cult M3 medium (Medi-Cult, Copenhagen, Denmark)] under oil in order to follow their further individual development.”(page 3 printout, materials and methods).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to separate embryos into different droplets.  The artisan would be motivated as Van Royen demonstrates it was a known practice, while Assou suggest it allows for examination of cfDNA from different drops (or embryos).  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to separate and culture embryos.
Response to arguments

Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Steven Pohnert/Primary Examiner, Art Unit 1634